Citation Nr: 0905531	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-37 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for left arm scar tissue.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard from July 1963 to 
January 1964 and served on active duty in the Army from 
December 1964 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied service 
connection for left arm scar tissue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that scar tissue in his left arm is due 
to a glass laceration that he received while serving in the 
National Guard during a May 1963 riot.  On VA examination in 
July 2005, the examiner noted that the Veteran had a clump of 
varicose veins in the left arm related to a stab wound, which 
the Veteran reported occurred during service in the National 
Guard.  

In order to determine if the Veteran received an injury to 
his left arm during qualifying service, his periods of active 
duty training (ACDUTRA) and inactive duty training 
(INACDUTRA), especially during May 1963, must be verified.  
While the Veteran has submitted newspaper articles pertaining 
to the riot, these do not show that National Guard units were 
involved.  Further research is required in this regard.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to determine 
the Veteran's periods of active duty for 
training and inactive duty training with 
the Vermont National Guard, especially 
during May 1963.  Ask the Vermont Army 
National Guard or other appropriate 
branch of the service department to 
verify whether the Veteran's National 
Guard unit was activated to respond to 
the May 1963 riot in Montpelier, Vermont.

2.  If the benefit sought is not granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

